Citation Nr: 0526257	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran's claims folder is now serviced by the 
RO in Atlanta, Georgia.  

The Board first considered this appeal in July 2004 and found 
that the veteran had submitted evidence sufficient to reopen 
the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  As such, the 
claim was reopened, but remanded to the RO for additional 
development.  The requested development was performed, but 
the RO denied the benefits sought on appeal.  Thus, this 
matter is now properly returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has one verified in-service stressor.

3.  A diagnosis of post-traumatic stress disorder is not 
supported based upon the verified in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in October 2002, which is 
prior to the initial AOJ decision of December 2002.  Thus, it 
was sent to the veteran before the adverse decision by the 
RO, as required by Pelegrini, supra.  The Board notes that 
the October 2002 notice advised the veteran not only of the 
evidence necessary to substantiate a claim of entitlement to 
service connection, but also defined the term "new and 
material evidence" as the veteran was seeking to reopen a 
previously denied claim at the time of the October 2002 
notice.  Although VA does not have an obligation to provide 
additional notice of the information and evidence necessary 
to substantiate issues raised in a notice of disagreement if 
original notice was given as per VA General Counsel Opinion, 
VAOPGCPREC 8-2003 (Dec. 22, 2003), VA did, in fact, give the 
veteran additional VCAA notice in August 2004, subsequent to 
the reopening of the previously denied claim.  

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in October 2002 
and August 2004.  Because the letters fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the rating decision on appeal, the Statement of the Case, 
and the Supplemental Statements of the Case as to the 
specific reasons why his particular claim was denied and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in the 
September 2003 Statement of the Case and March 2005 
Supplemental Statement of the Case.  Thus, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him a physical examination.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, in August 2004, when the veteran 
was represented by a private attorney, the private attorney 
advised VA that the veteran did not have any additional 
evidence to submit or identify to substantiate his claim.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  
Consequently, the Board finds that the record is ready for 
appellate review.

The veteran asserts that he developed post-traumatic stress 
disorder as a result of his service in the Republic of 
Vietnam.  Although he has identified himself as a combat 
veteran during psychiatric treatment, service personnel 
records show that the veteran was attached to two different 
engineering companies during his approximately one year of 
service in Vietnam and performed duties as a construction 
helper, assistant carpenter and a rigger.  There is no 
suggestion in the veteran's service personnel and/or medical 
records of combat service.

The veteran has described various in-service stressors such 
as shooting a Vietnamese boy and witnessing the killing of a 
Vietnamese prostitute, but he has not supplied details of 
verifiable events.  In March 2005, the Center for Unit 
Records Research (CURR) advised VA that the veteran's 
stressors did not meet the criteria that would allow them to 
search their records for verification.  It is important to 
note that certain events, such as the killing of civilians in 
non-combat situations, were not always documented.

The veteran described being beaten by two fellow servicemen 
in 1971 after witnessing them kill a Vietnamese prostitute.  
This event has been corroborated by the veteran's submission 
of a statement from another serviceman who heard the veteran 
being beaten up during the time frame identified by the 
veteran.  Thus, VA has accepted this event as a verified in-
service stressor.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The medical evidence of record shows that the veteran has 
been treated for alcoholism numerous times since 1977.  The 
veteran filed his first application for VA compensation 
benefits in December 1992 and reported that he was disabled 
due to dementia, a nervous disorder, memory lapses, and 
depression.  Upon VA examination in March 1993, the veteran 
did not mention anything about his service in the Republic of 
Vietnam, but complained of having emotional difficulties for 
the previous five to ten years.  He related at that time that 
he had stopped consuming alcohol the previous year.  Based on 
a complete evaluation, the examiner rendered Axis I diagnoses 
of dysthymia and past history of alcohol dependence.

During hospitalization at a VA facility in April 1993, the 
veteran was identified for the first time as a Vietnam combat 
veteran and an Axis I diagnosis of post-traumatic stress 
disorder was rendered.  Since that time, treatment records 
have continued to identify the veteran as a combat veteran 
and the diagnosis of post-traumatic stress disorder has been 
continued in addition to various other diagnoses to include 
polysubstance abuse, depression, dysthymia, and adjustment 
disorder.  VA examination reports include histories as 
related by the veteran of being a support vehicle driver in 
the Republic of Vietnam and witnessing killings.

The veteran was awarded Social Security Administration (SSA) 
disability benefits based upon diagnoses of post-traumatic 
stress disorder and substance abuse.  A psychiatric 
consultative examination report prepared for SSA in July 1996 
includes a history of the veteran serving as a combat veteran 
in Vietnam for twenty-two months and witnessing various 
deaths.  This report also includes a history of the veteran 
participating in counseling due to social problems at the age 
of twelve and being jailed at some point in his life for the 
manufacturing of hallucinogenics.  This examiner did not have 
the benefit of reviewing the veteran's VA claims folder prior 
to his examination of the veteran and rendered diagnoses of 
post-traumatic stress disorder and alcoholism since service.

Upon VA examination in January 2005, the examiner was 
supplied with the veteran's claims folder and a report of the 
one verified in-service stressor described above.  This 
examiner performed a complete evaluation of the veteran and 
opined that his primary diagnosis was alcohol dependence and 
that a diagnosis of post-traumatic stress disorder was not 
supported based solely on the verified stressor.  The 
examiner specifically noted that the veteran related having 
thoughts and dreams of his being beat up during service, but 
that his behavior was not modified as a result of the 
verified event.  The veteran was found to be oriented with 
appropriate behavior and thought processes with no difficulty 
performing activities of daily living.

The Board notes that it is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including the Social Security Administration.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Also, the Board is 
not bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A finding of 
entitlement to VA compensation benefits must be based on the 
entirety of the record and, as stated above, in order to 
grant service connection for post-traumatic stress disorder, 
there must be evidence of a current disability due to a 
verified in-service event.  Because the record does not 
support a finding of the veteran being a combat veteran, VA 
cannot accept the veteran's description of certain events 
without independent verification.

The record clearly shows that the veteran has participated in 
many treatment programs for post-traumatic stress disorder 
based on an unsubstantiated history of being a combat 
veteran.  All of the reports that include a diagnosis of 
post-traumatic stress disorder are based upon events that 
have not been verified.  The one evaluation report based upon 
the verified in-service stressor specifically states that a 
diagnosis of post-traumatic stress disorder is not supported.  
Consequently, the Board must find that the veteran did not 
incur post-traumatic stress disorder as a result of his 
period of active service.  Accordingly, the veteran's claim 
is denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


